70 F.3d 1289
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FEDERAL-MOGUL CORPORATION, Plaintiff-Appellee,andThe Torrington Company, Plaintiff,v.The UNITED STATES, Defendant,andSKF USA Inc. and SKF GMBH, GMN Georg Muller Nurnberg AG, INAWalzlager Schaeffler KG and INA Bearing Company, Inc., NTNBearing Corporation of America and NTN Kugellagerfabrik(Deutschland) GMBH, Pratt & Whitney Canada Inc., Defendants,andFAG Kugelfischer Georg Schafer KGaA, Defendant-Appellant.
No. 94-1150.
United States Court of Appeals, Federal Circuit.
Nov. 3, 1995.

1
Appeal from a decision of the United States Court of International Trade in No. 91-07-00533 entered November 30, 1993;  Judge Nicholas Tsoucalas.


2
CIT, 839 F.Supp. 881.


3
REVERSED.


4
ORDER LIFTING THE STAY OF FURTHER PROCEEDINGS AND REVERSING


5
AND REMANDING IN ACCORDANCE WITH DETERMINATION IN

CAFC NOS. 94-1097, -1104

6
Upon considering Defendant-Appellant FAG Kugelfischer Georg Schafer KGaA's ("FAG") Motion to Lift the Stay of Further Proceedings and Reverse and Remand, and upon considering all other proceedings and papers filed herein, pursuant to Rules 27(a) and (c) of the Federal Rules of Appellate Procedure and the Federal Circuit Rules, it is hereby


7
ORDERED, that FAG's motion be, and the same hereby is, granted;  and it is further


8
ORDERED, that the order of February 2, 1994, granting a Stay of Proceedings, is hereby lifted;  and it is further


9
ORDERED, that the judgment of the U.S. Court of International Trade in Federal-Mogul Corp. v. U.S., Slip Op. 93-225 (Nov. 30, 1993) is reversed;  and it is further


10
ORDERED, that this case is remanded to the U.S. Court of International Trade with instructions to issue a remand opinion and order in accordance with this Court's opinion in Federal-Mogul Corp. v. United States, Ct. No. 94-1097, -1104 (August 28, 1995).